Citation Nr: 1510389	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  13-11 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a left knee disability, to include as secondary to a low back disability.

3.  Entitlement to service connection for a right knee disability, to include as secondary to a low back disability.

4.  Entitlement to service connection for a bilateral foot disability, to include as secondary to a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1994 to December 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In April 2013, the Veteran filed a timely Substantive Appeal (VA Form 9).  
  
In October 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  

In July 2014, the RO received additional evidence on behalf of the Veteran. Specifically, a June 2014 medical report pertaining to the Veteran's low back disability prepared by S.L., M.D. was submitted after the RO issued its April 2014 Supplemental Statement of the Case.  

Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, amends 38 U.S.C. § 7105 by adding new paragraph (e).  Under 38 U.S.C. § 7105(e), if the claimant or the claimant's representative submits new evidence with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board, unless the Veteran explicitly requests agency of original jurisdiction (AOJ) consideration.  As the Veteran submitted his Substantive Appeal after February 2013 and did not explicitly request that the RO review the June 2014 medical report, the report is properly before the Board for initial review. 

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  The Virtual VA file contains the hearing transcript.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a right knee disability and a bilateral foot disability are addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, the evidence shows that the Veteran has a low back disability that was incurred in service.

2.  There is no competent and credible evidence establishing that the Veteran's left knee disability was incurred in or aggravated by service, and the most probative evidence fails to link the Veteran's current left knee disability to service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for establishing service connection for a left knee disability, to include as secondary to a low back disability, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one that exists because of an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability, as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

I.  VA'S DUTY TO ASSIST

Before addressing the merits of the Veteran's claims, the Board is required to ensure that VA has satisfied its duties to notify and assist the Veteran in substantiating his claims for VA benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The notice requirements of the VCAA require VA to notify the claimant of what evidence is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and the evidence that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  The notice requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service treatment records and pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  VA must make reasonable efforts to assist a claimant in obtaining evidence, unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  38 U.S.C.A. §§ 5103A(a)(1) and (2) (West 2014).

In February 2012, the Veteran's representative presented the Veteran's claim as a fully developed claim with a Fully Developed Claim Certification executed by the Veteran.  Under the framework for a fully developed claim, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing a fully developed claim, a veteran submits all evidence relevant and pertinent to his or her claim other than service treatment records and treatment records from VA medical centers, which will be obtained by VA.  Under certain circumstances, additional development, including obtaining additional records and providing the veteran with a VA medical examination, may still be required prior to the adjudication of the claim.  See VA Form 21-526EZ.

The fully developed claim form includes notice to the veteran of what evidence is required to substantiate a claim for service connection and of the veteran's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings.  See id.  Thus, the notice that is part of the claim form submitted by the veteran satisfies the duty to notify.
In the present case, the Veteran's claim was submitted on a VA Form 21-526, rather than a VA Form 21-526EZ for a fully developed claim, so he did not receive notice of what evidence is required to substantiate a claim for service connection and secondary service connection.  Thus, the duty to notify was not satisfied prior to the initial unfavorable decision on the claims by the RO in April 2012. 

Neither the Veteran nor his representative has identified any VCAA notice deficiency that would compromise a fair adjudication of the claims.  Nevertheless, the Board has considered whether prejudicial error has resulted from the RO's failure to provide a written VCAA notice to the Veteran prior to adjudicating his claims.

In this case, the evidence of record reflects that a reasonable person could have been expected to understand what was needed to support the Veteran's claims.  In executing the February 2012 Fully Developed Claim Certification, the Veteran certified that he had submitted all the information or evidence that would support his claim, to include identifying records from Federal treating facilities.  The April 2012 rating decision stated the bases of the denial of his claims.  In addition, the April 2013 Statement of the Case set forth the evidence considered in connection with his claims, informed the Veteran of what evidence was required to substantiate a claim for service connection, and the bases for denying the Veteran's claims.  Moreover, a fully complaint VCAA notice that set forth the evidence required to substantiate a claim for service connection and secondary service connection, as well as what evidence must be submitted by the Veteran and what evidence will be obtained by VA, was provided to the Veteran in May 2013.  The letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  The Board notes that the Veteran submitted private medical records in August 2012 and July 2014 to support his claim for a low back disability.  

Although the notice letters were not sent before the initial AOJ decision in this matter, the Board finds that this error was not prejudicial because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the Veteran been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the RO also readjudicated the case by way of a Supplemental Statement of the Case issued in April 2013, after fully compliant notice was provided.  For the foregoing reasons, the Board finds that VA's failure to provide the Veteran with adequate VCAA notice prior to the initial unfavorable decision on the claims did not affect the essential fairness of the adjudication of his claims and, therefore, such error is harmless.  Accordingly, the Board finds that VA has satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) . 

The record also reflects that VA has made efforts to assist the Veteran in the development of his claims.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA examination reports, private treatment records and reports, and the statements of the Veteran and his representative.  The Veteran has not identified any other outstanding records that have not been requested or obtained. 

The Veteran was afforded a VA examination in April 2012, as well as an Acceptable Clinical Evidence (ACE) review in May 2013 following the Veteran's submission of private treatment records showing disk degeneration.  The Board finds the April 2012 report to be adequate, as the examiner reviewed the Veteran's claims file and private treatment records, interviewed the Veteran, considered the Veteran's relevant medical history, conducted a physical examination and testing,  and provided a reasoned rationale for the opinions rendered.  The Board also finds the May 2013 ACE report to be adequate, as the examiner reviewed the Veteran's claims file and private treatment records, considered the Veteran's relevant medical history, and provided a reasoned rationale for the opinions rendered.  The opinions show that the examiners considered all relevant evidence of record, including the Veteran's statements and the particular circumstances of the Veteran's military service.

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned VLJ in October 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer explain the issues and suggest the submission of evidence that may have been overlooked.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the evidence necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had either actual knowledge of the evidence necessary to substantiate his claims, or that a reasonable person could be expected to understand from the notice what was needed.  The Veteran testified to the onset and symptoms of his disabilities.  The VLJ asked relevant questions to draw out the evidence necessary to substantiate the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

As discussed above, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  The Veteran has been provided with a meaningful opportunity to participate in the claims process and has been an active participant in it by providing evidence and testifying at hearing.  Moreover, neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claims; the Board also is unaware of any such evidence.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  SERVICE CONNECTION

The Veteran seeks service connection for a low back disability, and for left and right knee and bilateral foot disabilities on direct and secondary bases due to a low back disability.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).   Service connection also can be established on a secondary basis by demonstrating that the disability is proximately due to or the result of an already service-connected disease or injury.  38 C.F.R. § 3.310 (2014); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).   

Generally, in order to prove service connection, a veteran must show: (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009), (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

A.  Low Back Disability

As noted above, the Veteran seeks service connection for a low back disability.  He has consistently contended in service and throughout this appeal that his back was initially injured while loading a tow missile into the launcher. 

On his December 1992 enlistment Report of Medical Examination, a normal spine was noted.  On his Report of Medical History, the Veteran denied recurrent back pain.

Service treatment records show that, at an August 1995 visit for his feet, the Veteran denied complaints of low back pain.  However, in October 1995, the Veteran was complaining of lower back pain for one year since coming in the Army.  The Veteran also reported hurting his back lifting a tow missile the day before and a history of lifting heavy objects for the last three years.  He reported that it felt like bones popping in the lower back. The Veteran had limited range of motion in the lower back, but no redness or edema.  The assessment was to rule out a pulled muscle.  No sick call slip was given.  The Veteran returned three weeks later in October 1995 still complaining of low back pain.  The Veteran reported he heard a popping sound while doing sit-ups.  The Veteran had limited range of motion and pain during movement.  A popping sound was heard while bringing the Veteran's knees to his chest at L1 to L3.

The Veteran sought treatment again in November 1995 for lower back pain.  No trauma was noted.  The lower back was tender to touch.  The Veteran was not to do physical training or heavy lifting and to be on light duty.  The Veteran returned the following day, as there was no change in his pain with medication.  The pain did not radiate, but increased with bending forward.  The L4-5 area was noted to be the area of pain.  The Veteran had full range of motion, with only faint tenderness, no edema, and no erythema.  Sensory and motor functions were intact.  

An April 1996 treatment record shows that the Veteran was complaining of tailbone pain for about five months.  The pain was not responding to exercises or nonsteroidal anti-inflammatory drugs.  The Veteran's pain was worse with flexion, but did not radiate.  No trauma was noted.  Physical examination revealed that sensory and motor functions were intact.  The pain appeared to be at the L4-5 area.  X-rays of the lumbosacral spine showed no fractures or subluxation and no degenerative changes were identified.  The Veteran was prescribed medication and back exercises, and was to do sit-ups at his own pace for 21 days.

The Veteran was afforded a VA examination in April 2012.  The Veteran reported that he had not seen any provider since discharge.  Imaging studies of the thoracolumbar spine did not reveal arthritis or a vertebral fracture.  The examiner opined that although there were symptoms, there was no current clinical, objective evidence of diagnosable disease or pathology.  The examiner's rationale was that the Veteran's back examination and x-ray findings were normal and that symptoms of low back pain are very common, affecting over 80 percent of individuals at some time during their lives.  The examiner stated that, in the large majority of cases, these symptoms are self-limiting, lasting days to months, and without clinical or objective evidence of diagnosable pathology of the bones, disks, nerves, ligaments, or muscles.  The examiner reviewed the Veteran's service treatment records and acknowledged that the Veteran was seen a couple of times for low back pain while in service, but found the Veteran was diagnosed with low back pain/strain.  The examiner concluded that, the fact the Veteran has not seen any provider for low back pain since service, was most likely due to the fact that the Veteran has no back trouble.  

The Veteran submitted a private August 2012 report of an MRI of the lumbar spine that shows disk degeneration with a mild disk bulge at L3-4, a disk bulge with small midline disk protrusion with posterior annular fissure at L4-5, and broad-based disk bulge with small midline disk protrusion at L5-S1.   

A VA ACE review was undertaken in May 2013 to consider the August 2012 MRI report.  The examiner noted that the Veteran has mild degenerative changes on MRI, but not on plain films at this time.  The examiner acknowledged that the Veteran was seen during active duty for lumbar strain, but noted the Veteran has not had ongoing care for his low back.  The examiner opined that the Veteran's low back condition is less likely as not caused by or the result of his back issues during service, and more likely caused by or the result of age and intervening injury.  The Board notes that in August 2012 the Veteran was 36 years old.

In July 2014, the Veteran submitted a June 2014 report from a private physician, S.L., M.D., in an orthopedic practice who was providing treatment to the Veteran in connection with a back injury sustained in March 2014.  The physician reviewed the Veteran's service treatment records from August 1995 to April 1996 and the August 2012 MRI report, interviewed the Veteran, and conducted examinations of him.  She opined that the Veteran's lumbar degenerative disk disease "is most likely related to his military service and specifically to the injury sustained in 1995 when he reported sudden onset of low back pain while in a seated position and lifting a TOW missile into the launcher."  She reasoned that no records show the Veteran had issues with low back pain prior to that episode and the Veteran states that he had no issues with low back pain and was not seen by a provider for low back pain prior to that episode.  The physician opined further that she believes "with a reasonable degree of medical certainty" that the Veteran's "initial injury was an annular disk tear or disk herniation that over time resulted in degenerative disk changes."  She stated that she would expect the Veteran would have periodic flares.  

Resolving every reasonable doubt in favor of the Veteran, the Board finds that the most probative evidence indicates that the Veteran's low back disability began in service.  The Veteran credibly and consistently reports that his back injury occurred in October 1995 with the lifting of the tow missile.  The Veteran sought treatment multiple times over a seven-month period for back pain in service.  In addition, the August 2012 MRI report shows degenerative changes and disk bulging in the area where pain was noted and popping was heard in service.  The Board notes that, although the Veteran complained of back pain since entering service, the pain prior to October 1995 appears to be minor in that it was not associated with any specific injury and did not require treatment. 

The Board finds the June 2014 report of the private physician most probative as to the existence, onset, and cause of the Veteran's injury.  The private physician specializes in orthopedics, while the April 2012 VA examiner is identified as the Medical Director of Occupational Health and the May 2013 ACE examiner is listed as a staff physician.  Because it is not known how much clinical expertise the VA physicians have pertaining to orthopedics, their opinions are of less probative value than those of a physician who constantly evaluates and treats orthopedic patients.  Moreover, the private physician treated the Veteran on two occasions and had the benefit records from other treatment the Veteran received in the practice.  The Board finds that the private physician considered the relevant aspects of the Veteran's service treatment, provided a reasoned rationale for her opinion, and identified the specific injury the Veteran sustained in service to "a reasonable degree of medical certainty," a higher standard that is required by VA.  

The Board acknowledges that the private physician did not review the Veteran's entire claims file and only a portion of the Veteran's service treatment records; however, the Board finds that the Veteran was generally accurate in providing his medical history and the information contained in the claims file.  The Board notes that the only inconsistency is that the Veteran informed the private physician that he had physical therapy in the past, but denied back treatment since leaving service to the April 2012 VA examiner.  Although the physical therapy raises the question of whether there was post-service injury to the Veteran's back, the Board finds there is sufficient evidence in the Veteran's service treatment records to show the initial low back disability began in service.  

In sum, after considering the lay and medical evidence of record and resolving every reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in equipoise as to whether the Veteran's low back disability began in service and is related thereto.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  Therefore, entitlement to service connection for the Veteran's low back disability is granted. 

B.  Left Knee Disability

The Veteran seeks service connection for a left knee disability on a direct basis, and as secondary to a low back disability.  The Veteran contends that his knee and foot disabilities began during Expert Infantryman Badge (EIB) training in service.

On his December 1992 enlistment Report of Medical Examination, lower extremities are noted as normal.  On his Report of Medical History, the Veteran did not note arthritis or knee disabilities. 

Service treatment records show that, in July 1995, the Veteran complained while in EIB training of bilateral feet edema, blisters, and pain for four days.  On physical examination, there was slight tenderness on palpation, edema, and erythema.  The assessment was over use of his feet and he was put on profile for seven days with no running, jumping, or marching.  

On August 16, 1995, the Veteran was sent in from EIB training because he was unable to put his right foot in his boot.  He complained of painful swelling bilaterally to both feet for one month, with edema to his knees.  The majority of the pain was to his right foot.  The swelling increased as the day went on or after standing or sitting for long periods.  There was only minimal swelling of the feet bilaterally and no discoloration, but there was pain to palpation of the posterior foot.  A connective tissue disorder was considered.

On August 24, 1995, the Veteran was complaining of bilateral foot pain and swelling since EIB training 30 days prior that was getting worse.  There was pain to palpitation of the medial ankle and edema.  The Veteran was not to participate in physical training, marching, or climbing for two days.  On August 25, 1995, the Veteran was seen for follow-up.  Improvement in swelling and redness was noted.  The Veteran's feet were aggravated by long periods in his Bradley and getting in and out of the driver's position.  Telangiectasia was still noted.  (Telangiectasia is defined as permanent dilation of pre-existing small blood vessels to form focal, discolored lesions, usually in the skin or mucous membranes.  See Dorland's Illustrated Medical Dictionary 1878 (32nd ed. 2012).)  There was no swelling, erythema, edema, or tenderness in the feet bilaterally.  A connective tissue disorder was being considered.

On August 30, 1995, the Veteran complained of acute pain to the right ankle and chronic, nagging pain to the heels of both feet for five to six weeks.  At that time there was no swelling or edema, but positive pain to palpation of the posterior heel.  Pain increased with normal weight bearing and running.  The assessment was to rule out tendonitis of the Achilles tendon.  

The Veteran was seen September 8, 1995 for pain in both feet.  He felt throbbing in both ankles radiating down to his heels.  There was swelling with swelling of the underlying veins, which were discolored.  The Veteran had full range of motion and experienced only minimal pain to palpation.  At a September 15, 1995 visit, the Veteran continued to complain of chronic pain in his ankles and heels, but had a normal physical examination.  Lupus and rheumatoid work up were negative.  No medication or other treatment was indicated at that time.
In October 1995, the Veteran complained that his feet had been extremely painful for four months.  The Veteran reported that, when he was on his feet for long periods of time, he had swelling.  He also reported that he had a sharp pain while walking that radiated from the fifth digit to his heel.  The Veteran denied getting new boots.  On examination, the Veteran had pain on the Achilles tendon of the right foot and edema in both feet, but no redness and normal range of motion and circulation.  

At separation in September 1996, the Report of Medical Examination noted a normal examination.  On his Report of Medical History, the Veteran checked he had swollen or painful joints, arthritis, and foot trouble.  Chronic feet pain without trauma or fracture was noted.  A note clarified that the Veteran had juvenile arthritis, but had no episodes while on active duty.

At his April 2012 VA examination, the Veteran reported that he had a road march in service that affected his feet and they were swollen to the point that he had difficulty taking off his boots.  The Veteran reported that his feet are related to his knee disabilities.  He reported chronic pain and swelling of his feet that moves up to the knees.  The Veteran reported having ACL surgery of the left knee and a total knee replacement in 2006.  Surprisingly, in light of the total knee replacement, the Veteran reported he had not seen any provider since he was discharged.  X-rays show degenerative or traumatic arthritis in the left knee.  The examiner opined that although there are symptoms, there is no current clinical, objective evidence of diagnosable disease or pathology.  The examiner's rationale was that the Veteran never injured "his knee" during service.  The examiner then noted that the Veteran sustained trauma to the left knee in 2006, had ACL reconstruction surgery, and now has some residual arthritis.  The examiner opined that the arthritis of the left knee is not caused by, related to or aggravated by his military service, but is due to post-surgical changes associated with his left knee reconstruction surgery of 2006.

In connection with the May 2013 ACE review, the examiner opined that the Veteran's left knee arthritis is less likely as not related to his lumbar spine condition, as he has not had chronic abnormal gait due to this and does not have nerve impingement.  The Board notes that the comment to the August 2012 MRI report states that there does not appear to be a nerve that is pinched.

At his October 2014 Board hearing, the Veteran acknowledged that he has no current diagnosis of the knees.

The Board finds that the most probative evidence indicates that the Veteran does not have a current disability and that his left knee arthritis also was not incurred in or caused by his service.  While the Veteran intermittently complained of swelling and pain in his feet and ankles in service, there is only one specific complaint of knee pain.  The VA examiner opined that there is no current, diagnosable disease or pathology of the left knee.  Service connection presupposes a diagnosis of a current disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  A "current disability" means a disability shown by competent medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 (1997).  

The competent medical evidence of record does not demonstrate that the Veteran is currently diagnosed with a left knee disability.  Indeed, the Veteran admits that he has no current diagnosis of his knee.  The most probative evidence indicates that the Veteran's current left knee arthritis is due to post-service injury that resulted in a total knee replacement in 2006.  Neither private nor VA physicians attribute the Veteran's left knee pain to his service.  The presence of a mere symptom (such as pain) alone, absent evidence of a diagnosed medical pathology or other identifiable underlying malady or condition that causes the symptom, does not qualify as a disability for which service connection is available.  See generally Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).
  
The only opinion supporting the Veteran's claim consists of his own statements.  The Board acknowledges that the Veteran has asserted that his knee pain began in service and that he has experienced chronic knee pain since then.  It is now well established that lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms, but not to provide medical diagnosis).  In this regard, knee pain can have many causes and requires medical testing to diagnose and medical expertise to determine the etiology of the pain.  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011)), the specific issues in this case fall outside the realm of common knowledge of a lay person, as they involve a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (providing that although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Thus, the Board finds that the Veteran is not competent to diagnose the cause of his knee pain.

For the reasons set forth above, the Board finds the April 2012 opinion by the VA examiner (which was accompanied by detailed supporting rationale) to be of greater probative value than the Veteran's lay contentions regarding the etiology of the pain in his left knee.  The Board also finds that service connection on a secondary basis is not warranted.  See 38 C.F.R. § 3.310(a) (2014).  The May 2013 ACE examiner opined that the Veteran's left knee arthritis, the Veteran's only diagnosable knee disability, is less likely as not related to his lumbar spine condition, and provided a reasoned rationale for her opinion.  

In sum, after consideration of the lay and medical evidence of record, the Board finds that the preponderance of the evidence indicates that the Veteran's left knee pain was not incurred in or caused by his service or proximately due to or the result of the Veteran's low back disability.  Accordingly, service connection for a left knee disability is not warranted on any basis.  See 38 C.F.R. § 3.303 (2014).

In reaching the conclusion above, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).
ORDER

1.  Entitlement to service connection for a low back disability is granted.  

2.  Entitlement to service connection for a left knee disability, to include as secondary to a low back disability, is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

I.  RIGHT KNEE

The Veteran was afforded a VA examination for his right knee in April 2012.  Although the examiner reviewed the Veteran's claims file, interviewed the Veteran, and performed relevant testing, the Board finds this examination to be inadequate to the extent that the rational for the opinion expressed by the examiner focused solely on the Veteran's left knee.  The examiner noted that the Veteran never injured "his knee" and discussed only the Veteran's left knee.  The Board also finds this examination to be inadequate to the extent that it does not appear that x-rays were taken of the right knee.  Thus, the Board finds that a new VA examination is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the efforts to provide an examination, an adequate examination must be provided or the claimant must be notified why one cannot or will not be provided).  Therefore, this case is remanded for a new VA examination of the Veteran's right knee with x-rays.

In addition, on remand and after completion of a new examination, the examiner is to opine on whether any right knee disability that is diagnosed at that examination merits service connection on a direct basis, as well as on a secondary basis due to the Veteran's service-connected low back disability or any foot disability if found.

II.  BILATERAL FOOT DISABILITY

The April 2012 VA examiner opined that, although there are symptoms, there is no current clinical, objective evidence of diagnosable disease or pathology of a bilateral foot disability.  The examiner's rationale was that the Veteran had normal foot examinations and x-rays.  The examiner acknowledged that the Veteran had been seen multiple times during service for feet swelling and pain that, he opined, was most likely related to boots.  The examiner noted that the Veteran had no such trouble after military service and did not see any provider for foot trouble after service.  The examiner concluded that if the Veteran's feet were bothersome after service, he would have seen a provider, especially as the Veteran had a record of seeing providers multiple times for any musculoskeletal problems during service.  The Board notes that the Veteran did report that he had chronic pain and swelling of his feet since service at the examination.  The Board notes further that, although the examiner's report states that x-rays were taken, the reports are not associated with the Veteran's claims file.

At his October 2014 Board hearing, the Veteran testified that the private physician who diagnosed the Veteran's low back disability looked at his feet and came to the conclusion that the injuries to his feet are the result of an injury to a ligament.  However, the Veteran acknowledges that the physician did not include any diagnosis pertaining to his feet in her opinion regarding the veteran's back.  

A lay person can be competent to testify to what he or she was told by a doctor.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when the layperson is reporting a contemporaneous medical diagnosis).  As such, the Board finds that a new VA examination of the Veteran's feet is necessary to allow the Veteran to present the diagnosis made by the private physician to the VA examiner for consideration.

In addition, after completion of a new examination, the examiner is to opine on whether any foot disability, bilateral or otherwise, that is diagnosed at that examination merits service connection on a direct basis, as well as on a secondary basis as due to the Veteran's service-connected low back disability.

On remand, the Veteran is to be afforded the opportunity to obtain an opinion from a private physician, S.L., M.D. or any other private physician of his choosing, that provides a current diagnosis for his feet, as well as a nexus opinion relating any current diagnosis to his service.  The private physician should address the same questions as asked of the VA examiner concerning any foot disability.  The Veteran is to provide the physician with a copy of his service treatment records.  The Veteran is to be allowed 60 days to obtain such opinion.

Accordingly, the case is REMANDED for the following action:

1  Contact the Veteran and request that he provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided any treatment to him for his right knee and his feet.  If the Veteran has begun treatment at VA, obtain all VA treatment records.  Once signed authorizations are received from the Veteran, obtain all private treatment records that have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Advise the Veteran that he may submit an opinion from a private physician that addresses the following:  

(a)  Can it be determined with a reasonable degree of medical certainty that the Veteran has a current foot disability, bilateral or otherwise?  If so, identify such disability.  

(b)  Is it at least as likely as not (50 percent or greater probability) that such foot disability, bilateral or otherwise, was incurred in, caused by, or etiologically related to the Veteran's service?

(c)  If no, is it at least as likely as not (50 percent or greater probability) that such foot disability, bilateral or otherwise, was caused or aggravated by the service-connected low back disability?

The Veteran is to provide the private physician with a copy of his service treatment records.

The basis for each opinion is to be fully explained with a complete supporting rationale.  If the physician feels that any requested opinion cannot be rendered without resorting to speculation, the physician should state why this is so.  

Please allow the Veteran at least 60 days to submit this medical report.

3.  After the foregoing development has been completed, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine whether any right knee or feet disabilities are related to service or service-connected disability.  The claims folder and this remand must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  All indicated tests and studies, including x-rays, should be accomplished, and all clinical findings should be reported in detail.


Right Knee Disability

(a)  With respect to a right knee disability, the examiner is to address the following:  

(i)  Can it be determined with a reasonable degree of medical certainty that the Veteran has a current right knee disability?  If so, identify such disability.  

(ii)  Is it at least as likely as not (50 percent or greater probability) that such right knee disability was incurred in, caused by, or etiologically related to the Veteran's service?

(iii)  If no, is it at least as likely as not (50 percent or greater probability) that such right foot was caused or aggravated by the service-connected low back disability or any foot disability if found?

Foot Disability

(b)  With respect to a foot disability, bilateral or otherwise, the examiner is to address the following:  

(i)  Can it be determined with a reasonable degree of medical certainty that the Veteran has a current foot disability, bilateral or otherwise?  If so, identify such foot disability.  

(ii)  Is it at least as likely as not (50 percent or greater probability) that such foot disability, bilateral or otherwise, was incurred in, caused by, or etiologically related to the Veteran's service?

(iii)  If no, is it at least as likely as not (50 percent or greater probability) that such foot disability, bilateral or otherwise, was caused or aggravated by the service-connected low back disability?

The basis for each opinion is to be fully explained with a complete supporting rationale.  If the physician feels that any requested opinion cannot be rendered without resorting to speculation, the physician should state why this is so.  

4.  After the development requested above has been completed, review of the record should again be undertaken.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 







	(CONTINUED ON NEXT PAGE)

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


